Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on October 19, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 8 - 21 are allowed.  The claims have been renumbered 1-14.  
4.         Claims 1-7 were cancelled in the preliminary claim amendment filed on February 10, 2021.

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Hartwell et al., (Publication No.2019/0197037), teaches indexing each data storage folder.  The indexing of the data storage folder is on a periodic basis to allow searching a pane (e.g., fine pane) to be operated against an index associated with stored data as opposed to requiring the search and find mechanism to search all data contained in a given storage folder in response to each initiated search.  Each mail items stored in the “Inbox” folder are periodically indexed based on a variety of terms and data types that are utilized for searching and finding particular data items in that folder.  Utilizing indexed searching and finding data items in a folder may include “from,” “to,” “name,” etc.
     Next, the prior art of record, Bernhardy et al. (Publication No. 2018/0349463), teaches creating or updating a table in a fully-indexed hierarchical database for storing both structured and unstructured data, where the database structure rather than separate index files provides indexing.  The database includes a hierarchy of nodes where the lowest nodes represent raw data and hard links to the raw data.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “an index storage configured to store and maintain an index of objects of the enterprise network based on the content of the objects; a properties storage configured to store and maintain properties of objects of the enterprise network; wherein properties of an object are configured to be updated immediately upon alteration, creation or deletion of the object; a computerized engine that executes a program configured to” and “determine if the non-indexed objects should be indexed with a high priority and searched so that additional results will appear to be part of the original search or notify the user that further results will be provided later”as recited in independent claim 27 and similarly recited in independent claim 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The Specification has been amended as follows:
On page 1 before “BACKGROUND” the following paragraph has been entered:
CROSS REFERENCE TO RELATED APPLICATIONS
The present application is a continuation of U.S. Patent Application No. 15/806,344, filed November 8, 2017, now U.S. Patent No. 10,810,247 which is a division of U.S. Patent Application No. 14/138,068, filed December 22, 2013, now U.S. Patent No. 9,842,222.

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Gordon et al. (Publication No. 2007/0244865) teaches a method and system for data retrieval using a product information search engine; and 
b.  Held et al. (Patent No. 7818324) teaches searching indexed and non-indexed resources for content.
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 26, 2022